Citation Nr: 1115971	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 1952 to February 1956, and had subsequent service in the Connecticut National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This matter was previously before the Board, and adjudicated in a decision dated in November 2006.  In that decision, the Board, among other things, denied the claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in February 2008, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's November 2006 decision in part, and remanded this matter, as well as a claim seeking service connection for a psychiatric disorder, back to the Board for development consistent with the Joint Motion.  

In August 2008, the Board remanded the service connection claim for additional development, and remanded this claim as inextricably intertwined with that claim.  It was subsequently determined that additional development was necessary regarding the claim for service connection, and the Board again remanded both claims in January 2010.  As a result of development undertaken in response to the remands, the claim for service connection for a psychiatric disorder was granted in a November 2010 rating decision.  That matter is now resolved and is no longer on appeal.  The claim for TDIU has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's service-connected disabilities consist of a left-wrist chip fracture, and cervical spine degenerative disc disease, each rated as 10 percent disabling since March 31, 1998, as well as major depressive disorder, rated at 30 percent disabling since February 2, 2010.  Consequently, the Veteran does not meet the minimum percentage requirements under 38 C.F.R. § 4.16(a) for any period since his claim was filed.  

However, a total rating, on an extra-schedular basis, may be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)(2010)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has also submitted competent evidence that he is in fact unemployable, and that this may be due to service-connected disability.  In an August 1998 letter, he informed VA that he had been awarded disability benefits by the Social Security Administration (SSA) in 1985.  In a November 2008 examination report, the Veteran noted that he had been unable to work due to pain.  In addition to service-connected disabilities, the Veteran has significant nonservice-connected disabilities, including a low back disability, considered 40 percent disabling, and hypertension, considered 10 percent disabling.  However, the claims file does not contain a medical opinion addressing the matter of whether the Veteran's service-connected disabilities render him unemployable, without regard to his nonservice-connected disabilities.  

As the Veteran has submitted competent evidence that he is unemployable, a medical opinion addressing whether he is unemployable due to service-connected disabilities is necessary to resolve the appeal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

In addition, VA is on notice of the probable existence of relevant SSA records, which have not been obtained.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  While the decision by SSA on the claim for SSA benefits is not controlling with respect to VA's determination on a claim, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

While the date of the award of SSA benefits is prior to the date of the claim in this case, in Murincsak, the CAVC explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 371.  The CAVC further observed that, even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a veteran's disability in light of his or her entire medical history.  Id. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make as many requests as are necessary to obtain the Veteran's SSA benefits determination and supporting medical records, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile. 

2.  Afford the Veteran an examination to determine the current degree of severity of his service-connected disabilities, and whether they render him unemployable.  

The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities (major depressive disorder, cervical spine degenerative disc disease, and a left wrist chip fracture), either individually or in concert, render him unable to obtain or retain substantially gainful employment.  

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



